F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                      September 6, 2006
                             FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                         Clerk of Court



    U N ITED STA TES O F A M ER ICA,

              Plaintiff-Appellee,

     v.                                                    No. 05-4267
                                                (D.C. Nos. 2:05-CV-537-DAK and
    LUCIAN O LO PEZ,                                   2:99-CR-443-DAK)
                                                             (D. Utah)
              Defendant-Appellant.



                              OR D ER AND JUDGM ENT *


Before HA RTZ, HOL LOW A Y, and BALDOCK , Circuit Judges.


          Luciano Lopez challenges the district court’s dismissal of his 28 U.S.C.

§ 2255 motion. W e granted a certificate of appealability on the follow ing issues:

(1) the applicability of § 2255(4); (2) the diligence with which M r. Lopez should

have endeavored to find out that his former counsel had not filed a notice of

appeal; (3) the applicability of equitable tolling; and (4) the relevance of Roe v.



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Flores-Ortega, 528 U.S. 470 (2000). W e have jurisdiction under 28 U.S.C.

§§ 1291 and 2253(a). W e reverse and remand for further proceedings.

      M r. Lopez was charged in a nine-count superseding indictment with various

firearms offenses. He pleaded guilty to two counts of being a felon in possession

of a firearm in violation of 18 U.S.C. § 922(g)(1) and was sentenced on

February 18, 2004. Sixteen months later, on June 27, 2005, M r. Lopez filed a

motion seeking leave to file a motion under 28 U.S.C. § 2255. In that motion

M r. Lopez contended that his Sixth Amendment rights w ere violated when his

attorney failed to file a notice of appeal after M r. Lopez instructed him to do so.

The district court denied M r. Lopez’s motion as untimely. The district court also

“decline[d] to exercise its discretion to equitably toll the one-year statute of

limitations.” R., Doc. 3 at 3.

      “[W]e review the district court’s legal rulings on a § 2255 motion de novo

and its findings of fact for clear error.” United States v. Pearce, 146 F.3d 771,

774 (10th Cir. 1998). In his § 2255 motion M r. Lopez claimed that

“[i]mmediately follow ing sentencing,” he informed his counsel, M ark S. Kouris,

that he wanted to appeal his sentence, and that he and M r. Kouris agreed that

there were grounds for an appeal. R., Doc. 1 at 2. Based on that discussion,

M r. Lopez relied on his counsel to file the notice of appeal. M r. Lopez stated that

after he was transferred out of state custody to federal prison, he attempted to

contact his attorney by telephone and letter, but never received a response. He

                                          -2-
sent two letters via certified mail in April and June 2005 and attached the

signature receipts for those letters to his motion. M r. Lopez contended that he

received no response from his attorney and that as soon as he learned about the

one-year filing limitation for § 2255 relief from a fellow inmate, he filed his

motion.

      In relevant part, § 2255 requires a motion seeking relief to be filed within

one-year of the later of the following:

      (1) the date on which the judgment of conviction becomes final;

      ....

      (4) the date on which the facts supporting the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

28 U.S.C. § 2255.

      In denying M r. Lopez’s motion, the district court ruled that because

M r. Lopez’s conviction became final on February 28, 2004, his § 2255 motion

filed more than one year later was untimely. In its response brief filed with this

court, the government concedes that the district court failed to consider the

applicability of § 2255(4). As the government explains:

      Inasmuch as Lopez contends that he attempted to contact his attorney
      several times by telephone and mail concerning the status of his
      appeal but received no response, § 2255(4) may apply to the present
      case and Lopez should be given the opportunity to establish the date
      on which he should have discovered, through the exercise of due
      diligence, that no appeal was filed. If the district court finds that



                                          -3-
      Lopez filed his motion to vacate within one year of that date, the
      motion is timely under § 2255(4).

Aplee. Br. at 7.

      The date on which M r. Lopez should have discovered his attorney’s failure

to file an appeal is a fact-specific inquiry. See United States v. Wims, 225 F.3d

186, 190-91 (2d Cir. 2000). W e agree with the government that the record is

inadequate to determine at what point M r. Lopez should have made this

discovery. W e therefore agree that remand for further fact-finding on this issue is

required. See § 2255 (“Unless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief, the court shall cause

notice thereof to be served upon the United States attorney, grant a prompt

hearing thereon, determine the issues and make findings of fact and conclusions

of law with respect thereto.”). Because we are remanding to the district court for

further fact-finding, we do not need to reach the issue of equitable tolling or the

applicability of Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000).

      The judgment of the district court is REVERSED and the case is

REM ANDED for further proceedings.

                                                     Entered for the Court


                                                     Harris L Hartz
                                                     Circuit Judge




                                          -4-